Citation Nr: 1022839	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left wrist carpal 
tunnel syndrome (also claimed as arm/wrist condition). 

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar sprain.

3.  Entitlement to an initial compensable evaluation for 
tension headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1994 to November 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for left 
carpal tunnel syndrome, and granted service connection for 
lumbar sprain with an evaluation of 10 percent and for 
tension headaches with a noncompensable evaluation, both 
effective December 1, 2005.


FINDINGS OF FACT

1.  The medical evidence of record fails to reveal a current 
diagnosis of left wrist carpal tunnel syndrome.

2.  The Veteran's lumbar sprain has been characterized by 
pain and forward flexion limited to 65 degrees with pain at 
60 degrees, at worst; the combined range of motion of the 
thoracolumbar spine was not limited to 120 degrees or less; 
and there were no objective findings of muscle spasm or 
guarding.  

3.  The Veteran's headaches occur two to three times per 
week, at most, and last from five minutes to one hour; 
however, they are not prostrating.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left 
wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  Prior to June 25, 2009, the criteria for an initial 
evaluation in excess of 10 percent for lumbar sprain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2009).

3.  Beginning June 25, 2009, the criteria for an evaluation 
of 20 percent for lumbar sprain have been more nearly 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2009).

4.  The criteria for a compensable rating for tension 
headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a September 2005 notice, issued prior to the rating 
decision on appeal, and an August 2009 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The August 2009 letter also advised 
the Veteran of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  That letter further advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the nature and symptoms of her condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on her employment.  The case was last readjudicated 
in January 2010.

In any event, the appeal regarding the claims for higher 
initial ratings stem from the original award of service 
connection for lumbar sprain and tension headaches.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases in which service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b) (2009).  Thus, 
because the notice that was provided before service 
connection for lumbar sprain and tension headaches was 
granted was sufficient, VA's duty to notify in this case with 
regards to those issues has been satisfied.  See generally 
Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals 
from an original assignment of a disability rating, the claim 
is classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, VA 
treatment reports, and statements from the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).




I.	Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and organic diseases of the 
nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Based upon the evidence of record, the Board finds that 
service connection for left wrist carpal tunnel syndrome is 
not warranted.  


The Veteran's service treatment records reveal that in April 
1999, the Veteran presented for treatment with complaints of 
possible carpal tunnel syndrome, stating that her bilateral 
wrists and forearms had been hurting for one to two weeks.  
After a physical examination, the assessment was of early 
carpal tunnel syndrome versus overuse syndrome of the 
forearm.  The suggested treatment was a splint and the 
examiner noted that the Veteran was to follow-up in six weeks 
unless worse.  In August 2005, the Veteran was seen for 
complaints of bilateral wrist pain, which she reported came 
and went and had been present for two years.  After a 
physical examination, the assessment included carpal tunnel 
syndrome.  On the September 2005 report of medical assessment 
during the Veteran's separation screening, she reported that 
carpal tunnel syndrome affects her ability to work in her 
primary military specialty or required geographic or 
assignment limitations, and that she intended to seek VA 
disability for it.    

However, during the November 2005 VA examination provided 
prior to the Veteran's separation from active service, the 
examiner failed to diagnosis carpal tunnel syndrome.  The 
Veteran reported that she had a diagnosis of carpal tunnel 
syndrome, which was present in both hands.  She said that she 
got tingling in the fingers, but did not specify where.  She 
stated that whenever she used her hands a lot, such as during 
typing or writing, she would get numbness, tingling, and 
feelings of cramping and pain in the fingers and forearms.  
The symptoms flared-up twice a week, and lasted half a day at 
a time, and during flare-ups, she was unable to type, write, 
or lift heavy objects, and her hands actually freeze up.  She 
also reported that the symptoms flared-up for variable 
periods of time lasted for variable periods of time.  The 
Veteran denied having a history of bone infections.  She 
reported that treatment had been braces and Motrin.  She said 
that the functional impairment was difficulty with typing, 
excessive use of the hands, writing too long, and heavy 
lifting.  She said that she had lost no time from work as a 
result of the condition.  After performing a physical 
examination and noting that the results of X-rays of both 
wrists and the left hand were normal, the examiner concluded 
that with regards to the left wrist, there was no diagnosis 
and no pathology to render a diagnosis.  He stated that 
subjectively, the Veteran would get discomfort at the wrists 
with activities such as writing or typing.  Objectively, 
examination of the left wrist was normal and X-rays were 
normal.  Further, Tinel and Phalen signs were negative.       

Additionally, post-service VA treatment reports are negative 
for findings or treatment with respect to carpal tunnel 
syndrome.  Although the Veteran reported a history of carpal 
tunnel syndrome in April 2006 and March 2007, and she has 
said that she was issued a brace for her left hand by VA, VA 
treatment records fail to disclose that she has had any new 
findings with regards to the left wrist since discharge from 
active service.    

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich, it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.

Although the Veteran is competent to state her symptoms, she 
is not, as a layperson, qualified to render a medical 
diagnosis, as the disability at issue requires medical 
expertise to diagnose and evaluate.  See Layno v. Brown, 6 
Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence 
to testify as to symptoms but not to provide medical 
diagnosis).  Thus, as a layperson the Veteran is not 
competent to provide a probative medical opinion as to 
whether any current left wrist problems she may have 
constitute carpal tunnel syndrome.  In any event, the current 
medical evidence of record fails to reflect such.

In summary, the Board finds that the preponderance of the 
competent medical evidence fails to establish a current 
diagnosis of carpal tunnel syndrome. Accordingly, service 
connection for carpal tunnel syndrome is denied.


II.	Higher Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

       A.	Lumbar Sprain 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009), which utilizes the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
General Rating Formula provides that, with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, the 
following ratings will apply.  A 10 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  Note (1) provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Note (2) and Plate V indicate that the normal range of motion 
for the thoracolumbar spine is 0 to 90 degrees for forward 
flexion, 0 to 30 degrees for extension, 0 to 30 degrees for 
right and left lateral flexion, and 0 to 30 degrees for right 
and left lateral rotation for a total combined range of 
motion of 240 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

Turning to the evidence, the Veteran was provided with a VA 
examination in November 2005.  She reported pain in the mid 
to low back that was constant.  She said that it travels, but 
did not specify where.  She described the pain as squeezing, 
aching, cramping, sharpness, tightness, and being at a level 
of 7 out of 10 in severity.  She indicated that it is brought 
on by physical activities, prolonged standing, or sitting.  
It comes on by itself or with stress.  The pain is relived by 
medication or by itself with rest at times.  The Veteran said 
that she can function during pain with medications.  She 
denied any incapacitation or time lost from work.  With 
regards to functional impairment, anything that puts a strain 
on her back is difficult to do.  

Upon physical examination, the Veteran's gait was normal and 
she did not require any assistive device for ambulation.  
There was no radiation of pain, muscle spasm, tenderness, or 
ankylosis of the thoracolumbar spine.  There was negative 
straight leg raising.  The range of motion measurements of 
the thoracolumbar spine were forward flexion to 85 degrees, 
extension to 20 degrees, right lateral flexion to 15 degrees, 
left lateral flexion to 20 degrees, right lateral rotation to 
25 degrees, and left lateral rotation to 25 degrees.  The 
examiner noted that joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  No intervertebral disk 
syndrome was present.  With regards to the upper and lower 
extremities, motor and sensory were normal.  Deep tendon 
reflexes were +1 at the biceps, triceps, knees, and ankles 
symmetric bilaterally.  
X-rays of the lumbar spine were normal.  The diagnosis was 
lumbar sprain, with subjective back pain and objective 
decreased range of motion.

VA treatment reports dating since discharge from active 
service reveal that the Veteran has had ongoing complaints of 
lumbar spine pain, which she has reported to be at intensity 
levels ranging from 3 to 9.  Examination generally revealed 
reflexes of 2+ in knee and ankle jerks.  Sensation was intact 
and tenderness and limited range of motion were objectively 
observed.  The Veteran has also undergone physical therapy 
for her lumbar sprain, during which she was reported by the 
physical therapist to have a guarded or normal gait and 
increased lumbar lordosis.


The Veteran was afforded another VA examination in June 2009.  
The Veteran reported being able to walk 100 yards in 
approximately 30 minutes and she denied having a history of 
falls.  She endorsed experiencing stiffness and muscle spasm.  
The Veteran denied experiencing fatigue, decreased motion, 
paresthesia, numbness, weakness, or any bladder problems.  
She said that she experiences pain that is located on the 
mid-low back, occurs constantly, is localized, and moderate 
in intensity.  The pain can be elicited by physical activity 
and is relieved by medication.  At the time of pain the 
Veteran can function with medication.  During flare-ups, she 
experiences neither functional impairment nor any limitation 
of motion of the joint.  The Veteran denied ever being 
hospitalized or having any surgery for the disability.  The 
disability has not resulted in any incapacitation and she 
does not experience any overall functional impairment from 
it.  The Veteran reported having a bulging disc with 
degenerative disc disease.

Upon physical examination, the Veteran's posture was normal 
and she walked with a normal gait.  Walking was steady and 
the Veteran had no difficulty with weight bearing, balancing, 
or ambulation.  She did not require any assistive device for 
ambulation.  The examination revealed no evidence of 
radiating pain on movement.  Muscle spasm was absent and no 
tenderness was noted.  There was no guarding of movement or 
weakness.  Muscle tone and musculature were both normal.  
There was negative straight leg raising on both the right and 
the left.  Lasegue's sign was negative.  There was no atrophy 
present in the limbs and there was no ankylosis of the 
thoracolumbar spine.          

The range of motion measurements of the thoracolumbar spine 
were flexion to 65 degrees, with pain at 60 degrees and 
repetitive motion possible to 65 degrees, and extension to 25 
degrees, with pain at 20 degrees and repetitive motion 
possible to 25 degrees.  For lateral flexion on the right 
side, range of motion was to 25 degrees, with pain at 20 
degrees and repetitive motion possible to 20 degrees.  For 
lateral flexion on the left side, range of motion was to 20 
degrees, with pain at 15 degrees and repetitive motion 
possible to 15 degrees.  For lateral rotation on the right 
side of, range of motion was to 25 degrees, with pain at 20 
degrees and repetitive motion possible to 20 degrees.  For 
lateral rotation on the left side, range of motion was to 20 
degrees, with pain at 15 degrees and repetitive motion 
possible to 15 degrees.  

The joint function of the spine was additionally limited 
after repetitive use by pain, and pain had the major 
functional impact, but it was not additionally limited after 
repetitive use by fatigue, weakness, lack of endurance, or 
incoordination.  The inspection of the spine revealed normal 
head position with symmetry in appearance.  There was 
symmetry of spinal motion with abnormal curves of the spine 
and slight loss of the lordotic curve.  Neurological 
examination of the lumbar spine revealed no sensory deficits 
from L1-L5.  The examination of the sacral spine revealed no 
sensory deficits of S1.  The modality used to test sensory 
function was pinprick.  There was no lumbosacral motor 
weakness.  The right and left lower extremity reflexes 
revealed knee and ankle jerk 2+.  The lower extremities 
showed no signs of pathologic reflexes.  The examination 
revealed normal cutaneous reflexes.  There are no signs of 
lumbar intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  There were no non-organic 
physical signs.  The lumbar spine X-ray report was negative.  
The examiner concluded that there was no change in the 
diagnosis of lumbar sprain, which was active.  The subjective 
factors were low back pain and the objective factors were 
lumbar tenderness with loss of range of motion.  The examiner 
stated that the effect of the disability on the Veteran's 
daily activity is that it causes fatigue and limits lifting, 
bending, and stooping. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's lumbar sprain is appropriately 
evaluated as 10 percent disabling prior to June 25, 2009, but 
that the evidence more nearly approximates a 20 percent 
evaluation beginning on that date.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5237 (2009).

For the period prior to June 25, 2009, the Veteran's forward 
flexion, as noted on the November 2005 VA examination, was 85 
degrees and her combined range of motion was 190 degrees.  
Although the Veteran has reported experiencing stiffness and 
muscle spasm, and tenderness was noted in VA treatment 
records, the November 2005 VA examination revealed no 
objective findings of muscle spasms or gait disturbance.  
There was no radiation of pain, the Veteran's gait was 
normal, and she denied any incapacitation or time lost from 
work.  Additionally, the examiner noted there was no 
additional functional loss due to pain, fatigue, weakness, 
lack of endurance or incoordination.  Thus, the 10 percent 
rating assigned prior to June 25, 2009 adequately addresses 
the objective findings and subjective complaints referable to 
her lumbar strain disability.

However, on the June 25, 2009 VA examination, the Veteran's 
forward flexion of the thoracolumbar spine was shown to be 65 
degrees, with pain beginning at 60 degrees and repetitive 
motion possible to 65 degrees.  Abnormal curves of the spine 
and slight loss of the lordotic curve were noted, but muscle 
spasm and guarding were not objectively documented.  The 
examiner noted that joint function of the spine was 
additionally limited after repetitive use by pain, the joint 
function was not additionally limited by fatigue, weakness, 
lack of endurance or incoordination after repetitive use.  
There was no radiation of pain, muscle spasm, tenderness, or 
ankylosis, the Veteran's gait was normal, and she denied any 
incapacitation or time lost from work.  

After resolving all doubt in favor of the Veteran and 
considering the painful motion beginning at 60 degrees 
forward flexion, the Board finds that beginning June 25, 
2009, the Veteran's lumbar strain symptoms more nearly 
approximate the 20 percent rating criteria.  

A rating higher than 20 percent is not warranted as the 
Veteran's forward flexion was substantially greater than 30 
degrees, even considering her complaints of pain.  Moreover, 
while the Veteran reported having a bulging disc with 
degenerative disc disease, X-rays of the spine have been 
negative throughout the course of her claim.  Indeed, the VA 
examiner in November 2005 indicated that she does not suffer 
from intervertebral disc syndrome, and such was not diagnosed 
on the June 2009 examination.  Thus, the rating criteria 
pertaining to intervertebral disc disease are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

As for separate evaluations for chronic orthopedic and 
neurologic manifestations associated with her lumbar sprain, 
there are no described neurologic manifestations of the 
Veteran's lumbar sprain that are separately ratable.  During 
the November 2005 VA examination, motor and sensory 
evaluations were normal in the upper and lower extremities.  
Deep tendon reflexes were +1 at the biceps, triceps, knees, 
and ankles and symmetric bilaterally.  VA treatment records 
revealed reflexes of 2+ in knee and ankle jerks.  In June 
2009, the right and left lower extremity reflexes revealed 
knee and ankle jerk of 2+.  The lower extremities showed no 
signs of pathologic reflexes.  Therefore, the Board finds 
that no additional neurological abnormalities are shown in 
the evidence of record which warrants a separate rating.  
Thus, additional separate neurological ratings are not 
warranted.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).

In sum, an evaluation in excess of 10 percent for lumbar 
sprain is not warranted for the period prior to June 25, 
2009, and an evaluation in excess of 20 percent is not 
warranted thereafter.

       B.	Tension Headaches

The Veteran's tension headaches have been evaluated 
analogously to migraine headaches under Diagnostic Code 8199-
8100, with a noncompensable evaluation assigned effective 
from December 1, 2005.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
that produce severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2009).


The Veteran was provided with a VA examination in November 
2005.  She reported having had a diagnosis of migraine 
headaches for five years.  She said that she had recurring 
headaches of the migraine type with intense pressure and an 
exploding feeling.  When attacks occur she goes to work, but 
requires medication.  She got an attack every three to four 
weeks, which lasted for an hour at a time.  Treatment had 
been medication.  She reported her functional impairment as 
difficulty with stress, otherwise the headaches come on by 
themselves.  She denied having lost any time from work.  Upon 
neurological examination, the cranial nerves and coordination 
were normal.  The diagnoses included tension headaches.  The 
examiner stated that, subjectively, the Veteran has 
headaches.  Objectively, the examiner said that the Veteran's 
neurologic examination is unremarkable, as it would be 
expected.  He stated that the Veteran's description is more 
consistent with tension type headaches.

In the January 2007 notice of disagreement, the Veteran 
indicated that her headaches affect her vision at times.

Post-service VA treatment records reveal that the Veteran has 
had ongoing complaints and treatment with regards to 
headaches.  Her active problems list consistently includes 
migraine without mention of intractable migraine, and she 
takes medication for headaches.  In June 2007, the Veteran 
reported having migraines that were rare.  In July 2008, she 
said that she was getting three to four migraines per month.  
In December 2008, the Veteran indicated that during the prior 
month, she experienced a headache every day in the temples 
and sometimes inside, and she described a symptom of 
"pressure."  However, she reported that at the time of the 
examination, the headaches were not as frequent.  The 
diagnoses included headaches, which were noted by the 
examiner to be resolving, and the examiner questioned whether 
stress or lack of sleep was factors.  In March 2009, the 
Veteran reported that the headaches were getting worse, and 
described them as more typical migraines that occur on the 
right side with nausea.  A neurological examination revealed 
no gross focal deficits, and the diagnoses included 
headaches, which could be transformed migraines.  


The Veteran was afforded another VA examination in June 2009.  
She reported experiencing headaches which she described as 
radiating pain in each temple and the back of the head.  The 
pain the in middle of her head was "just there," throbbing, 
sharp, and banging.  When headaches occur, the Veteran is 
able to go to work, but requires medication.  She experiences 
headaches on the average of 1 to 2 times per week, and they 
last for 5 to 30 minutes.  The Veteran's ability to perform 
daily functions during flare-ups is slightly impaired, and 
the headaches are treated with medication.  She said that 
noise makes the condition worse.  The Veteran does not 
experience any overall functional impairment from this 
condition.  Examination of the cranial nerves revealed normal 
findings, and coordination was with normal limits.  The 
examiner concluded that there was no change in the diagnosis 
of tension headaches.  He stated that at that time, the 
Veteran's tension headaches are active.  The subjective 
factors were the Veteran's report of tension headaches, and 
there were no objective factors at the time of the 
examination. 

In December 2009, the Veteran reported to VA that she had 
headaches which were occurring 2 to 3 times per week, for 5 
to 7 minutes in duration.

Upon consideration of the evidence, the Board finds that the 
Veteran's current non-compensable rating best encompasses her 
disability rating for tension headaches.  In this regard, the 
Board notes that VA treatment records indicate that the 
headaches are not intractable; the Veteran has indicated 
that, although she requires medication to work when the 
headaches occur, she has not lost any time from work as a 
result of them.  Although the June 2009 VA examination 
revealed that the Veteran's ability to perform daily 
functions during flare-ups of her tension headaches is 
slightly impaired, she does not experience any overall 
functional impairment from this condition.  The Board 
additionally notes the short duration of the Veteran's 
headaches, indicated during the course of the appeal to last 
from five minutes to one hour.  Thus, as described, the 
Veteran's headaches are not prostrating in nature.

In summary, as the evidence fails to show that the headaches 
are prostrating in nature, the preponderance of the evidence 
is against the claim for a higher initial evaluation for 
tension headaches.


III.	Other Considerations

As a final matter, the Board has also considered whether the 
Veteran's lumbar sprain and tension headache disabilities 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology from her lumbar sprain and tension 
headaches and provide for additional or more severe symptoms 
than currently shown by the evidence; thus, her disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for left wrist carpal tunnel syndrome is 
denied.  

For the period prior to June 25, 2009, an initial evaluation 
in excess of 10 percent for lumbar sprain is denied.

Beginning June 25, 2009, an evaluation of 20 percent for 
lumbar sprain is granted, subject to the regulations 
applicable to the payment of monetary benefits.

An initial compensable evaluation for tension headaches is 
denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


